DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 4 August 2021 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 4 August 2021, claims 1 and 7 have been amended.
Claims 1-14 are now pending.
Claims 1-14 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo (CN 109768946, Kitchen Ware Co, 2019-5-17) as recited in the IDS, whose machine translation version in English is previously cited in form PTO-892, in view of Wu et al (US Pub. 2020/0008056).

Regarding claim 1, Ningbo discloses a method for automatic connection between a smart device and a router, applied to the router, the method comprising: 
receiving a trigger instruction triggered by a … key arranged on the router (page 5, Step 2, Step 2: The user terminal sends the acquired identification information of the kitchen appliance to the smart kitchen appliance control center for reception by the smart appliance control center); 
in response to the trigger instruction, enabling a hidden wireless communication function of the router, wherein the hidden wireless communication function is associated with a first hidden SSID (page 5, Step 3. The smart kitchen appliance control center generates a temporary hidden SSID and a temporary password for the kitchen appliance to connect to the network according to the received identification information, and releases the generated temporary hidden SSID to the kitchen appliance to connect to the smart appliance. Kitchen appliance control center; for example, the smart kitchen appliance control center releases the generated temporary hidden SSID through WIFI; after the temporary hidden SSID is generated, external devices can only scan a WIFI signal without a name, but cannot obtain the temporary hidden SSID. Hide the real name of the SSID; SSID (Service Set Identifier, referred to as SSID), also known as the service set identifier; Step 4. The kitchen appliance uses its preset temporary network password to connect to the smart kitchen appliance control center); and 
if it is detected within a preset period of time that the smart device connects to a communication link corresponding to the hidden wireless communication function, transmitting network connection information to the smart device to trigger connection of the smart device to a network connected to the router based on the network connection information, wherein the network connection information comprises a second SSID and a password of the router (page 6, Step 5: After the kitchen appliance is successfully connected to the smart kitchen appliance control center, the kitchen appliance device requests the smart kitchen appliance control center to generate a fixed SSID for connection and a fixed connection password corresponding to the fixed SSID). 
a physical key or a virtual key arranged on the router. Wu from an analogous art discloses the user triggers the router or a network connection key to make a device enter a configuration mode, and the device and router exchange a password of the router and a key , thereafter the device connects to the network based on the key o f the router to complete network connection configuration (para. 153). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teaching of exchanging a key between a router and a key as taught by Wu in the system of Ningbo in order to establish a secured communication for device configuration.

Regarding claim 2, Ningbo in view of Wu further discloses further comprising: 
before the step of transmitting network connection information to the smart device, 
receiving gateway discovery information transmitted by the smart device; 
in response to the gateway discovery information, transmitting gateway discovery response information to the smart device; and 
receiving and responding to network connection request information transmitted by the smart device (page 5, 1-3). 

Regarding claim 3, Ningbo in view of Wu further discloses further comprising: 
after the step of transmitting network connection information to the smart device, 
when the network connection information of the router changes, transmitting updated network connection information to the smart device (page 6, step 6). 

Regarding claim 4, Ningbo in view of Wu further discloses further comprising: 
after the step of transmitting network connection information to the smart device, 


Regarding claim 5, Ningbo in view of Wu further discloses further comprising: 
after the step of enabling a hidden wireless communication function of the router, 
disabling the hidden wireless communication function of the router after the preset period of time elapses (page 6, step 7). 

Regarding claim 6, Ningbo in view of Wu further discloses further comprising: 
after the step of enabling a hidden wireless communication function of the router, 
disabling the hidden wireless communication function of the router after the preset period of time elapses (page 6, step 7). 

Regarding claim 7, Ningbo discloses a method for automatic connection between a smart device and a router, applied to the smart device, the method comprising: 
receiving a trigger instruction triggered by a key arranged on the smart device (page 5, step 2); 
in response to the trigger instruction, performing communication connection based on a preset first SSID and a preset password (page 5, step 3); and 
if the smart device successfully connects to a communication link corresponding to the preset first SSID within a preset period of time and receives network connection information transmitted by the router, connecting to a network connected to the router based on the network connection information, wherein the network connection information comprises a second SSID and a password of the router (page 6, step 5). 

Regarding claim 8, Ningbo in view of Wu further discloses further comprising: 

transmitting gateway discovery information to the router; 
receiving gateway discovery response information transmitted by the router; and 
transmitting network connection request information according to the received gateway discovery response information to trigger transmission of the network connection information by the router (page 5, steps 1-3). 

Regarding claim 9, Ningbo in view of Wu further discloses further comprising: 
after the step of connecting to a network connected to the router based on the network connection information, 
upon reception of new network connection information transmitted by the router, connecting to the network connected to the router based on the new network connection information. (page 6, step 6)

Regarding claim 10, Ningbo in view of Wu further discloses urther comprising: 
after the step of connecting to a network connected to the router based on the network connection information, 
upon reception of new network connection information transmitted by the router, connecting to the network connected to the router based on the new network connection information (page 6, step 6). 

Regarding claim 11, Ningbo in view of Wu further discloses further comprising: 
if the smart device fails to successfully connect to a communication link corresponding to the preset first SSID within the preset period of time, outputting prompt information (page 6, step 7). 

Regarding claim 12, Ningbo in view of Wu further discloses further comprising: 
if the smart device fails to successfully connect to a communication link corresponding to the preset first SSID within the preset period of time, outputting prompt information (page 6, step 7). 

Regarding claim 13, Ningbo in view of Wu further discloses a router comprising: 
a memory storing computer programs, and a processor, wherein when the computer programs are executed by the processor, the processor is caused to perform steps of the method according to claim 1. (page 5, description  of Fig. 1 prior to the steps)

Regarding claim 14, Ningbo in view of Wu further discloses a smart device comprising: 
a memory storing computer programs, and a processor, wherein when the computer programs are executed by the processor, the processor is caused top perform steps of the method according to claim 7. (page 5, description of Fig. 1 prior to the steps)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468